DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are rejected
Claims 11-21 are objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1-21 of U.S. Patent No. 11166112. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 10 of U.S. Patent No. 10341787.
Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the instant application are mere broader versions of the corresponding claims of the US Pat. 16453667. For example claims 1-10 of the US PAT 16453667 anticipate all the limitations of claims 1-10 as recited (see the chart below).

Instant Appln. 17516411
US PAT. 11166112
1. A hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuit, wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry.











2. The system of claim 1, wherein the at least one coil comprises a telecoil, a communication coil, or a combination of the two.

3. The system of claim 1, wherein the second frequency range includes signals having higher frequencies than signals in the first frequency range.

4. The system of claim 3, wherein the first frequency range includes signals having a frequency of 10 KHz or below and wherein the second frequency range includes signals having a frequency greater than 10 KHz.

5. The system of claim 4, wherein the second frequency range includes signals having a frequency above 100 KHz.

6. The system of claim 1, wherein the switching circuit includes a filter configured to isolate the first signals from the second signals.

7. The system of claim 6, wherein the filter comprises a low-pass filter configured to direct the first signals to the audio processing circuitry and a high-pass filter configured to direct the second signals to the power supply circuitry.

8. The system of claim 1, wherein the power supply circuitry comprises a battery, and wherein power supply circuitry is configured to recharge the battery responsive to the second signals.

9. The system of claim 1, wherein the at least one coil is further configured to receive data, transmit data, or both, and wherein the hearing aid further comprises memory for storing the data.

10. The system of claim 1, wherein the magnetic metal core is a ferrite core.

1. A hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuit, wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry.

11. The system of claim 1, further comprising a base unit that comprises a transmitter configured to transmit radio signals in the second frequency range, and wherein: the transmitter of the base unit comprises a transmitter coil having a transmitter impedance; the at least one coil of the receiver has a receiver impedance; and the transmitter impedance and the receiver impedance are optimally matched for: a particular distance separation between the transmitter and the receiver, and non- optimized for all other separation distances; or a particular relative orientation between the transmitter and the receiver, and non-optimized for all other relative orientations.

12. The system of claim 11, wherein transmitter impedance and the receiver impedance are optimally matched for at least two particular distance separations between the transmitter and the receiver, and non-optimized for all other separation distances.

13. The system of claim 12, wherein the transmitter coil comprises a magnetic metal core.

14. The system of claim 13, wherein the core of the transmitter has a volume that is 10 times or larger than a volume of the core of the telecoil.

15. The system of claim 13, wherein a wire winding of the transmitter coil has a winding length that is 10 times or larger than a winding length of the wire winding of the telecoil.

16. The system of claim 11, wherein the system is a weak resonant system having a Q value below 100.
17. The system of claim 11, wherein the transmitter is configured to transmit wireless power at a frequency in a range of 100 kHz to 200 kHz.

18. The system of claim 11, wherein the transmitter is configured to transmit wireless power at a frequency within a range of 125 kHz+/—5 kHz.

19. The system of claim II, wherein the transmitter is configured to transmit wireless power at a frequency within a range of 6.75 MHz+/-5 MHz.

20. The system of claim 11, wherein the base unit is further configured to transmit data to the hearing aid.

21. The system of claim 11, wherein the base unit is a first base unit devoid of a battery, and wherein the system further comprises a second base unit including a battery, the second base unit configured to couple power wirelessly to the first base unit using a different frequency range or modulation scheme that the frequency range or modulation scheme used when coupling signals between the first base unit the hearing aid.
1. A hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuit, wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry


2. The system of claim 1, wherein the at least one coil comprises a telecoil, a communication coil, or a combination of the two.

3. The system of claim 1, wherein the second frequency range includes signals having higher frequencies than signals in the first frequency range.

4. The system of claim 3, wherein the first frequency range includes signals having a frequency of 10KHz or below and wherein the second frequency range includes signals having a frequency greater than 10KHz.

5. The system of claim 4, wherein the second frequency range includes signals having a frequency above 100KHz.

6. The system of claim 1, wherein the switching circuit includes a filter configured to isolate the first signals from the second signals.

7.  The system of claim 6, wherein the filter comprises a low-pass filter configured to direct the first signals to the audio processing circuitry and a high-pass filter configured to direct the second signals to the power supply circuitry.

8. The system of claim 1, wherein the power supply circuitry comprises a battery, and wherein power supply circuitry is configured to recharge the battery responsive to the second signals.

9. The system of claim 1, wherein the at least one coil is further configured to receive data, transmit data, or both, and wherein the hearing aid further comprises memory for storing the data.

10. The system of claim 1, wherein the magnetic metal core is a ferrite core.

11.  A hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuitry, wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry; 
and 

a base unit that comprises a transmitter configured to transmit radio signals in the second frequency range, and wherein: the transmitter of the base unit comprises a transmitter coil having a transmitter impedance; the at least one coil of the receiver has a receiver impedance; and the transmitter impedance and the receiver impedance are optimally matched for: a particular distance separation between the transmitter and the receiver, and non-optimized for all other separation distances; or a particular relative orientation between the transmitter and the receiver, and non-optimized for all other relative orientations.

12. The system of claim 11, wherein transmitter impedance and the receiver impedance are optimally matched for at least two particular distance separations between the transmitter and the receiver, and non-optimized for all other separation distances.

13. The system of claim 12, wherein the transmitter coil comprises a magnetic metal core.

14. The system of claim 13, wherein the core of the transmitter has a volume that is 10 times or larger than a volume of the core of the telecoil.

15. The system of claim 13, wherein a wire winding of the transmitter coil has a winding length that is 10 times or larger than a winding length of the wire winding of the telecoil.

16. The system of claim 11, wherein the system is a weak resonant system having a Q value below 100.
17. The system of claim 11, wherein the transmitter is configured to transmit wireless power at a frequency in a range of 100 kHz to 200 kHz.

18. The system of claim 11, wherein the transmitter is configured to transmit wireless power at a frequency within a range of 125 kHz +/- 5 kHz.

19. The system of claim 11, wherein the transmitter is configured to transmit wireless power at a frequency within a range of 6.75 MHz +/- 5 MHz.

20. The system of claim 11, wherein the base unit is further configured to transmit data to the hearing aid.

21. The system of claim 11, wherein the base unit is a first base unit devoid of a battery, and wherein the system further comprises a second base unit including a battery, the second base unit configured to couple power wirelessly to the first base unit using a different frequency range or modulation scheme than the frequency range or modulation scheme used when coupling signals between the first base unit and the hearing aid.



Instant Appln. 17516411
US PAT. 10341767
1. A hearing aid system comprising: a hearing aid comprising: a microphone configured to detect ambient sounds; audio processing circuitry including an amplifier operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuit, wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein the at least one coil is configured to receive wireless signals; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry.
11. The system of claim 1, further comprising a base unit that comprises a transmitter configured to transmit radio signals in the second frequency range, and wherein: the transmitter of the base unit comprises a transmitter coil having a transmitter impedance; the at least one coil of the receiver has a receiver impedance; and the transmitter impedance and the receiver impedance are optimally matched for: a particular distance separation between the transmitter and the receiver, and non- optimized for all other separation distances; or a particular relative orientation between the transmitter and the receiver, and non-optimized for all other relative orientations.
2. The system of claim 1, wherein the at least one coil comprises a telecoil, a communication coil, or a combination of the two.
3. The system of claim 1, wherein the second frequency range includes signals having higher frequencies than signals in the first frequency range.

4. The system of claim 3, wherein the first frequency range includes signals having a frequency of 10 KHz or below and wherein the second frequency range includes signals having a frequency greater than 10 KHz.

5. The system of claim 4, wherein the second frequency range includes signals having a frequency above 100 KHz.

6. The system of claim 1, wherein the switching circuit includes a filter configured to isolate the first signals from the second signals.
7. The system of claim 6, wherein the filter comprises a low-pass filter configured to direct the first signals to the audio processing circuitry and a high-pass filter configured to direct the second signals to the power supply circuitry.

8. The system of claim 1, wherein the power supply circuitry comprises a battery, and wherein power supply circuitry is configured to recharge the battery responsive to the second signals.

9. The system of claim 1, wherein the at least one coil is further configured to receive data, transmit data, or both, and wherein the hearing aid further comprises memory for storing the data.

10. The system of claim 1, wherein the magnetic metal core is a ferrite core.
1. A hearing aid system comprising: a hearing aid comprising: a microphone; an audio processing circuitry including an amplifier operatively coupled to the microphone, and a speaker configured to receive amplified signals from the amplifier and generate an amplified sound corresponding to the amplified signal; a power supply circuitry configured to power the microphone, the amplifier, and the speaker; a receiver comprising at least one coil operatively coupled to the audio processing circuitry and the power supply circuit, wherein the at least one coil is configured to receive wireless signals, and wherein the at least one coil comprises a magnetic metal core within a wire winding, the at least one coil having a receiver impedance; and a switching circuit configured to generate first signals responsive to wireless signals in a first frequency range and couple the first signals to the audio processing circuitry and further configured to generate second signals responsive to wireless signals in a second frequency range and couple the second signals to the power supply circuitry; 
and 

a base unit comprising a transmitter configured to transmit wireless signals in the second frequency range, wherein the transmitter comprises a transmitter coil having a transmitter impedance, wherein the transmitter impedance and the receiver impedance are optimally matched for: a particular distance separation between the transmitter and the receiver, and non-optimized for all other separation distances; or a particular relative orientation between the transmitter and the receiver, and non-optimized for all other relative orientations.


2. The system of claim 1, wherein the at least one coil comprises a telecoil, a communication coil, or a combination of the two.

3. The system of claim 1, wherein the second frequency range includes signals having higher frequencies than signals in the first frequency range.

4. The system of claim 3, wherein the first frequency range includes signals having a frequency of 10 KHz or below and wherein the second frequency range includes signals having a frequency greater than 10 KHz.

5. The system of claim 4, wherein the second frequency range includes signals having a frequency above 100 KHz.

6. The system of claim 1, wherein the switching circuit includes a filter configured to isolate the first signals from the second signals.

7. The system of claim 6, wherein the filter comprises a low-pass filter configured to direct the first signals to the audio processing circuitry and a high-pass filter configured to direct the second signals to the power supply circuitry.

8. The system of claim 1, wherein the power supply circuitry comprises a battery, and wherein power supply circuitry is configured to recharge the battery responsive to the second signals.

9. The system of claim 1, wherein the at least one coil is further configured to receive data, transmit data, or both, and wherein the hearing aid further comprises memory for storing the data.

11. The system of claim 1, wherein the magnetic metal core is a ferrite core. 


As can be seen from the charts above, Claims 1-21 of the instant application are mere broader obvious versions of corresponding Claims 1-21 of the US Patents 11166112 and 10341787.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al (US PUB 20140307902, hereinafter Ku-902) in view of Svajda et al (US PAT 7043041, hereinafter Svajda).
Regarding claim 1, Ku-902 discloses a hearing aid system (see at least the abstract) comprising; a hearing aid (e.g. hearing aid 102) comprising: a microphone (e.g. microphone 201) configured to detect ambient sounds; audio processing circuitry (e.g. processor 207) including an amplifier (amplifier 205) operatively coupled to the microphone to receive signals corresponding to the ambient sounds and amplify the signals, and a speaker (e.g. speaker 209) configured to receive the amplified signals and generate an amplified sound corresponding to the amplified signal; power supply circuitry (e.g. supplier 211) configured to power the microphone, the amplifier, and the speaker (see figure 2); a receiver comprising at least one coil (e.g. receiver coil 202) operatively coupled to the audio processing circuitry (e.g. via a path A) and the power supply circuit (e.g. via a path C), wherein the at least one coil comprises a magnetic metal core with a wire winding, and wherein  the at least one coil is configured to receive wireless signals (coil 202 receives wireless signals from external devices 108 and 101), (see figure 2), and a switching circuit (e.g. a coil operation mode selector 203) configured to generate first signals (e.g. a first signal path A) responsive to wireless signals in a first frequency range (e.g. an audio frequency range) and couple the first signals to the audio processing circuitry (e.g. for operating speaker 209) and further configured to generate second signals (e.g. a second signal path C) responsive to wireless signals in a second frequency range (e.g. a second frequency range of a control signal) and couple the second signals to the power supply circuitry (e.g. to control the power supply circuitry), (see Ku-902, [0042]-[0050], [0053]-[0055] and [0058], also figures 1-2).
Although Ku-902 does not explicitly disclose a first frequency range and a second frequency range for operating the audio processing circuitry and the power supply circuitry respectively. 
However, Svajda in the same field of endeavor teaches a hearing aid system comprising a receiver coil (e.g. receiver coil system 35, figure 3) to generate a first signal at a first frequency range (e.g. a LF range via a LP filter 34a), and to also generate a second signal at a second frequency range (e.g. a HF range via a HP filter 34b) for operating the audio processing circuitry and the power supply circuitry respectively (e.g. the receiving coil system 35 generates two output signals, an audio output signal at a LF range via a first amplifier/processors 38a and a control output signal e.g. for controlling a power supply circuit at a HF range via a second amplifier/processors 38b); (see Svajda, column 4 lines 15-37 and figure 3). Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filling date of the present invention to configure the receiver coil of Ku-902 to generate each of the two signals for the audio processing and power circuitry using different frequency ranges as taught by Svajda in order to effectively satisfy the different frequency requirements for each of the two signal.

Regarding claim 2, Ku-902 as modified by Svajda discloses the system of claim 1, wherein the at least one coil (receiver coil 202) comprises a telecoil, a communication coil, or a combination of the two (see Ku-902, [0048] and [0050], figures 1 and 2).

Regarding claim 3, Ku-902 as modified by Svajda discloses the system of claim 1, wherein the second frequency range includes signals having higher frequencies (such as RF frequency) than signals in the first frequency range (e.g. audio frequency), (see Svajda, column 4 lines 20-31, and figure 3).

Regarding claim 4, Ku-902 as modified by Svajda discloses the system of claim 3, wherein the first frequency range includes signals having a frequency of 10KHz or below and wherein the second frequency range includes signals having a frequency greater than 10KHz (see Svajda, column 2 lines 40-49, and figure 3).

Regarding claim 5, Ku-902 as modified by Svajda discloses the system of claim 4, wherein the second frequency range includes signals having a frequency above 100KHz (e.g. up to 300kHz), (see Svajda, column 4 lines 20-31, and figure 3).

Regarding claim 6, Ku-902 as modified by Svajda discloses the system of claim 1, wherein the switching circuit includes a filter (e.g. LP/HP filter) configured to isolate the first signals from the second signals (see Ku-902, [0081] and also Svajda, figure 3).

Regarding claim 7, Ku-902 as modified by Svajda discloses the system of claim 6, wherein the filter comprises a low-pass filter (e.g. LF filter 34a) configured to direct the first signals to the audio processing circuitry and a high-pass filter (e.g. HF filter 34b) configured to direct the second signals to the power supply circuitry (see Svajda, figure 3).

Regarding claim 8, Ku-902 as modified by Svajda discloses the system of claim 1, wherein the power supply circuitry comprises a battery (e.g. battery 213), and wherein power supply circuitry is configured to recharge the battery (e.g. via a charger 210) responsive to the second signals (e.g. via path C), (see Ku-902, figure 3).

Regarding claim 9, Ku-902 as modified by Svajda discloses the system of claim 1, wherein the at least one coil is further configured to receive data, transmit data, or both (e.g. data from external device 101), and wherein the hearing aid further comprises memory for storing the data (see Ku-902, [0086] and figure 2).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku-902 in view of Svajda as applied to claim 1 above, and further in view of Fells et al (US PUB 20140042824, hereinafter Fells).
Regarding claim 10, Ku-902 as modified by Svajda discloses the system of claim 1, but fails to explicitly disclose that the magnetic metal core is a ferrite core.
However, Fells in the same field of endeavor teaches that it is well known in the art to apply an induction coil comprising a magnetic ferrite core as set forth in [0138]-[0139] and figures 1-2. Therefore it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the instant invention to incorporate a magnetic ferrite core as taught by Fells in the teachings of Ku-902 in view of Svajda so as to reduce the reluctance of the magnetic circuit resulting in higher voltage signal.

Allowable Subject Matter
Claim 11-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654